—Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered December 23, 1991, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree and sentencing him to a prison term of 2 to 4 years, unanimously affirmed.
The court properly denied, without a hearing, the defendant’s pro se motion to withdraw his guilty plea (see, CPL 220.60 [3]; People v Frederick, 45 NY2d 520). The defendant’s allegations of coercion and inadequate representation, made in *365his motion two months after the plea, were belied by the record of both the plea and sentencing proceedings, in which the defendant expressed the fact that he understood the plea he was entering, and that his motive in entering the plea was a promise of early parole. The plea was adequate on its face, and the fact that the colloquy during the plea was strained does not lead to a conclusion that defendant’s decision to enter a plea was not knowingly and voluntarily made. Concur— Carro, J. P., Wallach, Asch and Nardelli, JJ.